      Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                   )
FRANK GABALDON,                    )
                  Plaintiff,       )
                                   )        CIVIL ACTION
           v.                      )        NO. 21-10465-WGY
                                   )
CITY OF NORFOLK MASSACHUSETTS,     )
               Defendant.          )
                                   )


YOUNG, D.J.                                       March 22, 2021

                         MEMORANDUM AND ORDER

     For the reasons stated below, and if plaintiff wishes to

proceed in this matter, he must (1) either pay the filing fee or

file an application to proceed in forma pauperis accompanied by

his prison account statement; and (2) file an amended complaint

that sets forth a plausible claim upon which relief may be

granted.

I.   RELEVANT BACKGROUND

     On March 17, 2021, Frank Gabaldon, an inmate in custody at

USP Tuscon, filed a pro se complaint alleging that his

constitutional rights were violated when he was confined to MCI-

Norfolk.   Complaint (“Compl.”), Docket No. 1.      The case caption

of the complaint identifies the defendants as “City of Norfolk,

Massachusetts; County of Norfolk Massachusetts.”        Id.   Among

other things, plaintiff alleges that the Massachusetts
       Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 2 of 8



Department of Public Health asked MCI-Norfolk to correct the

“heat conditions at MCI Norfolk.” Id. at ¶ 6.

      Attached to the complaint are 40 pages of exhibits.         Docket

No. 1-1.   Plaintiff “incorporates by reference into this

complaint all of the attached Exhibits.”       Compl. at ¶ 10.

      For relief, plaintiff seeks “a minimum of $1,000,000.00 in

punitive, compensatory, and/or exemplary monetary damages.”           Id.

at ¶ 11.

      Plaintiff filed this civil action without paying the filing

fee or seeking leave to proceed in forma pauperis.

II.   FILING FEE

      A party bringing a civil action must either (1) pay the

$350.00 filing fee and the $52.00 administrative fee, see 28

U.S.C. § 1914(a); or (2) seek leave to proceed without

prepayment of the filing fee, see 28 U.S.C. § 1915 (proceedings

in forma pauperis).    Where, as here, the plaintiff is a

prisoner, a motion for waiver of prepayment of the filing fee

must be accompanied by “a certified copy of the trust fund

account statement (or institutional equivalent) for the prisoner

for the 6-month period immediately preceding the filing of the

complaint . . . obtained from the appropriate official of each

prison at which the prisoner is or was confined.”         28 U.S.C. §

1915(a)(2).



                                   [2]
         Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 3 of 8



        Unlike other civil litigants, prisoner plaintiffs are not

entitled to a complete waiver of the filing fee, notwithstanding

the grant of in forma pauperis status.         Based on the information

contained in the prison account statement, the Court will direct

the appropriate prison official to withdraw an initial partial

payment from the plaintiff’s account, followed by payments on a

monthly basis until the entire $350.00 filing fee is paid in

full.    See 28 U.S.C. § 1915(b)(1)-(2).       Even if the action is

dismissed upon a preliminary screening, see 28 U.S.C. §§

1915(e)(2), 1915A, the plaintiff remains obligated to pay the

filing fee.

        If plaintiff wishes to proceed with this action, he either

must pay the filing fee or file an application to proceed in

forma pauperis accompanied by a copy of his prison account

statement.

III. PRELIMINARY SCREENING

        Prisoner complaints in civil actions that seek redress from

a governmental entity or officers or employees of a governmental

entity are subject to preliminary screening under 28 U.S.C. §

1915A.    Section 1915A authorizes federal courts to dismiss a

complaint if the claims therein lack an arguable basis in law or

in fact, fail to state a claim on which relief may be granted,

or seek monetary relief against a defendant who is immune from

such relief.     See 28 U.S.C. § 1915A(a) (screening).

                                     [3]
       Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 4 of 8



      When examining the sufficiency of the pleadings, the court

considers whether the plaintiff has pled “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

      In conducting this review, the Court liberally construes

the complaint because Plaintiff is proceeding pro se. See Haines

v. Kerner, 404 U.S. 519, 520–21 (1972); Rodi v. New Eng. Sch. of

Law, 389 F.3d 5, 13 (1st Cir. 2004).

IV.   PLAINTIFF’S COMPLAINT FAILS TO STATE A CLAIM

      The federal civil rights statute, 42 U.S.C. § 1983,

“furnishes a cause of action against any person who, while

acting under color of state law, transgresses someone else's

constitutional rights.”     Alfano v. Lynch, 847 F.3d 71, 74 n.1

(1st Cir. 2017) (citing Kalina v. Fletcher, 522 U.S. 118, 123

(1997)).   To succeed on a Section 1983 claim, a plaintiff “must

show: (1) that the complained-of conduct was committed under the

color of state law, and (2) that such conduct violated his

constitutional or federal statutory rights.”        Miller v. Town of

Wenham, 833 F.3d 46, 51 (1st Cir. 2016) (citing Chongris v. Bd.

of Appeals, 811 F.2d 36, 40 (1st Cir. 1987)).

                                   [4]
      Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 5 of 8



     Here, plaintiff seeks to hold local government liable for

alleged constitutional violations. 1    However, the “city” and the

“county” defendants are subject to dismissal as parties to this

action.   Although MCI-Norfolk is located in Norfolk County, it

is a state prison2 for the Commonwealth of Massachusetts.

     Even if the Commonwealth was substituted as the proper

defendant, plaintiff’s claims for damages are barred by the

Eleventh Amendment to the United States Constitution.        This is

because a “suit by private parties seeking to impose a liability

which must be paid from public funds in the state treasury is

barred by the Eleventh Amendment.”      Davidson v. Howe, 749 F.3d

21, 27 (1st Cir. 2014) (quoting Edelman v. Jordan, 415 U.S. 651,

663 (1974)).   Even when the named defendant is sued in his or

her official capacity, “it is no different from a suit against

the State itself.”   Will v. Michigan Dep't of State Police, 491

U.S. 58, 71 (1989) (citation omitted).

     Under the Eleventh Amendment, a State, its agencies, and

agency officials acting in their official capacities are not

"persons for purposes of section 1983, and therefore are not

subject to suit for money damages in federal courts without the



1 MCI-Norfolk is located in the Town of Norfolk. There is no
“City of Norfolk” in the Commonwealth of Massachusetts.
2 The Massachusetts Department of Correction is a state agency,
Mass. Gen. Laws ch. 27, § 1.


                                  [5]
      Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 6 of 8



States consent or abrogation of State sovereignty by Congress

acting under its Fourteenth Amendment powers."       Will, 491 U.S.

at 65-67; see also Cryer v. Clarke, No. Civ. A. 09-10238-PBS,

2012 WL 6800791, at *6 (D. Mass. Sept. 7, 2012) (“[T]he DOC, as

an arm of the state, enjoys Eleventh Amendment immunity from

suit in federal court.” (citing O'Neill v. Baker, 210 F.3d 41,

47 & n. 5 (1st Cir. 2000))).     The Commonwealth has not consented

to being sued for money damages in either federal court or in

its own courts under section 1983. See Woodbridge v. Worcester

State Hosp., 384 Mass. 38, 44-45 (1981).

     The Eleventh Amendment does not bar a suit against an

individual in his or her individual capacity.       See Dasey v.

Anderson, 304 F.3d 148, 153 (1st Cir. 2002).       Thus, Section 1983

claims brought against officers and employees of MCI-Norfolk in

their individual capacities would not be barred by the Eleventh

Amendment nor principles of sovereign immunity.        Here, the

complaint does not name any individuals in their individual

capacities.   Although plaintiff seeks to incorporate by

reference the exhibits that accompany the complaint, this is not

a substitute for setting forth factual allegations in the

complaint.    While plaintiff may include exhibits that are

relevant to the claims, see Fed. R. Civ. P. 10(c), use of

exhibits does not excuse plaintiff of his responsibility to



                                  [6]
      Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 7 of 8



clearly and succinctly set forth the relevant allegations in the

body of the complaint.

V.   ORDER TO FILE AN AMENDED COMPLAINT

     In light of the foregoing, this action will be dismissed

unless plaintiff files an amended complaint which cures the

pleading deficiencies and sets forth plausible claims upon which

relief may be granted.    He must name as proper defendants those

individuals who had some personal involvement in the alleged

unconstitutional conduct.    See Iqbal, 556 U.S. at 676 (“a

plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, violated the

Constitution.”).   If plaintiff wishes to bring claims against a

defendant and does not know the name of the individual, he may

identify each of them as John or Jane Doe, and to the best of

his ability describe each individual.

     To the greatest extent possible, the amended complaint

should allege relevant events, stating the facts that support

plaintiff’s case including what each defendant did or failed to

do; give the dates and times of each relevant event or, if not

known, the approximate date and time of each relevant event;

give the location where each relevant event occurred; describe

how each defendant’s acts or omissions violated plaintiff’s

rights and describe the injuries plaintiff suffered; and state

what relief plaintiff seeks from the Court.

                                  [7]
       Case 1:21-cv-10465-WGY Document 3 Filed 03/22/21 Page 8 of 8



Plaintiff’s amended complaint will completely replace, not

supplement, the original complaint.       Connectu LLC v. Zuckerberg,

522 F.3d 82, 91 (1st Cir. 2008) (an amended complaint completely

replaces the original complaint).        The amended complaint must be

captioned as an “Amended Complaint,” and bear the same docket

number as this Memorandum and Order.

VI.   CONCLUSION

      For the foregoing reasons,

      1.   Within 42 days of the date of this Memorandum and
           Order, plaintiff either shall (1) pay the $400.00
           filing and administrative fees; or (2) file an
           application to proceed in forma pauperis accompanied
           by a certified prison account statement. The Clerk
           shall provide plaintiff with an Application to Proceed
           in District Court Without Prepaying Fees or Costs.

      2.   Within 42 days of the date of this Memorandum and
           Order, plaintiff shall file an amended complaint
           curing the pleading deficiencies and setting forth
           plausible claims upon which relief may be granted.
           The Clerk shall provide plaintiff with a courtesy copy
           of the complaint.

      3.   Failure of the plaintiff to timely comply with these
           directives may result in the dismissal of this action.

SO ORDERED.


                                     /s/ William G. Young
                                    WILLIAM G. YOUNG
                                    UNITED STATES DISTRICT JUDGE




                                   [8]
